Name: Commission Regulation (EEC) No 517/90 of 28 February 1990 fixing the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 53/66 1 . 3 . 90Official Journal of the European Communities COMMISSION REGULATION (EEC) No 517/90 of 28 February 1990 fixing the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat arrangements applying, the application of the arrange ­ ments laid down in Regulation (EEC) No 486/85 should be contained as a precaution and without prejudice to the definitive arrangements to be adopted subsequently by the Council ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 3868/89 to the quota ­ tions and other information known to the Commission that the levies at present in force should be altered to the amounts set out in the Annex hereto, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 3013/89 of 25 September 1989 on the common organization of the market in sheepmeat and goatmeat ('), and in parti ­ cular the Article 10 thereof, Whereas the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat were fixed by Commission Regulation (EEC) No 3868/89 (2), as amended by Regulation (EEC) No 1 87/90 (3) ; Whereas Council Regulation (EEC) No 486/85 (4), as last amended by Regulation (EEC) No 3530/89 (*), lays down the arrangements applicable to agricultural products and certain goods resulting from the processing of agricultural products originating in the African, Caribbean and Pacific States or in the overseas countries and territories ; whereas the Council has not yet been able formally to adopt the Regulation intended to replace Regulation (EEC) No 486/85 ; whereas, in order to avoid discontinuity in the HAS ADOPTED THIS REGULATION : Article 1 The import levies on live sheep and goats and on sheep ­ meat and goatmeat other than frozen meat shall be as set out in the Annex hereto . Article 2 This Regulation shall enter into force on 5 March 1990 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 February 1990 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 289, 7. 10. 1989, p. 1 . (2) OJ No ! 374, 22. 12. 1989, p. 51 (3) OJ No L 21 , 26: 1 . 1990, p. 45. (&lt;) OJ No L 61 , 1 . 3 . 1985, p. 4.ft OJ No L 347, 28 . 11 . 1989, p. 3. 1 . 3 . 90 Official Journal of the European Communities No L 53/67 ANNEX to the Commission Regulation of 28 February 1990 fixing the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat (ECU/100 kg) CN code Week No 10 from 5 to 11 March 1990 Week No 11 from 12 to 18 March 1990 Week No 12 from 19 to 25 March 1990 Week No 13 from 26 March to 1 April 1990 0104 10 90 (') 135,849 136,559 136,559 136,121 0104 20 90 (') 135,849 136,559 136,559 136,121 0204 10 000 289,040 290,550 290,550 289,620 0204 21 00 0 289,040 290,550 290,550 289,620 0204 22 10 0 202,328 203,385 203,385 202,734 0204 22 30 0 317,944 319,605 319,605 318,582 0204 22 50 0 375,752 377,715 377,715 376,506 0204 22 90 (2) 375,752 377,715 377,715 376,506 0204 23 00 (2) 526,053 528,801 528,801 527,108 0204 50 11 0 289,040 290,550 290,550 289,620 0204 50 13 0 202,328 203,385 203,385 202,734 0204 50 15 0 317,944 319,605 319,605 318,582 0204 50 19 0 375,752 377,715 377,715 376,506 0204 50 31 0 375,752 377,715 377,715 376,506 0204 50 39 0 526,053 528,801 528,801 527,108 0210 90 11 0 375,752 377,715 377,715 376,506 0210 90 19 0 526,053 528,801 528,801 527,108 (') The levy applicable is limited in the conditions laid down in Council Regulations (EEC) No 3643/85 and (EEC) No 486/85 and Commission Regulation (EEC) No 19/82. (2) The levy applicable is limited to the amount bound under GATT or in the conditions laid down in Council Regulations (EEC) No 1985/82, (EEC) No 3643/85 and (EEC) No 486/85 and Commission Regulation (EEC) No 19/82. (3) The levy applicable is limited in the conditions laid down in Council Regulation (EEC) No 486/85 and Commission Regulation (EEC) No 19/82.